Mr. Justioe WaleeR delivered the opinion of the Court. In this case a motion for a new trial was entered, which was overruled by the court. It is insisted by appellants, that appellee wholly failed, on the trial below, to show negligence on the part of the company. It appears from the evidence, that the colt was killed on the depot grounds, where they are not required to fence their track. It ran upon the road, from behind a building so near the road that it could not be seen, by the engineer in time to check the train. Before it could be seen, it was within a few feet of the engine. It also appears, that the train was running at its usual speed. One or two of appellee’s witnesses testify, that they did not hear the ringing of the bell. But the engineer and fireman both swear positively, that it was ringing at the time the accident occurred. The fireman testifies, that he rung the bell at the time, as he always did at. road crossings, and had for at least eighty rods. This was all that the agents of the company could do to prevent the accident. Instead of the evidence showing negligence, it seems to establish the highest degree of care that could have been exercised under the circumstances. "We can perceive no omission of duty on their part. The finding of the jury was, we think, manifestly against the evidence, and the court below should have granted a new trial. The judgment must be reversed, and the cause remanded. Judgment reversed.